               Case 7:20-cv-05624-KMK Document 55 Filed 08/02/21 Page 1 of 1
               Case 7:20-cv-05624-KMK Document 57 Filed 08/02/21 Page 1 of 1

                                            Lowell B. Davis
                                              ATTORNE:Y AT LAW
                                               18 JEFFREY LANE
                                             GREAT NECK, N.Y. 11020
                                                                           MEMO ENDORSED
                                              TELEPIION[': 516 746-7474
     August 2, 202 l                            lbd7479@cs.com

     United States District Court                    Re: Mark A. Tulis as Chapter 7, 20 CV 5624
     Southern District of l\e'vv York                    Trustee of the Estate of Bruce J, Paswall
     300 Quarropas Street                                v Grant Paswall & Reid Paswall
     White Plains, N.Y. l 060 I

     Dear Judge Kenneth M. Karas:

             This office represents the Appellants in the above referenced matter. We are scheduled for
     oral argument on August 3, 2021 . We are in receiDt of the Court's order dated July 30, 2021
     regarding requests for adjournments of matters that appear on the Court's August 3, 2021 cc.lendar.

             We respectfolly request an adjournment of the oral argument of Appellants' appeal
     scheduled for August 3, 2021 . We have sought the consent of the Appellee who denied our :·equest
     on Friday July 30, 2021.

             By letter dated July I 0, 2021, we first communicated with counsel for the trustee related to a
     resolution. The last we heard back via e-mail on July 23, 2021. The letter was not received until
     forwarded via USPS. The letti.;:r was sent to our old address. Further correspondence was
     exchanged, the last being from counsel for the tru:,tee was Friday July 30, 2021. In the interim
     counsel for the trustee was als-o unavailable for a few days. My clients are prepared to continue
     discussions with trustee v,ith an eye towards a resolution. The issues have been narrowed somewhat
     and an adjournment of oral argument of the pending appeal, will maintain a level playing field.
     Since our brief was filed the matter has been adjourned numerous times by the appellee. We were
     never asked for our consent nor make any objection. Certainly neither side can claim prejud ice.

            Tomorrow I have a tentative appearance b,:!fore Nassau Supreme Court judge, the Hon. Roy
     S. Mahon of a motion served on July I 5, 2021. I am uncertain if the Court intends to hear same on
     submission, or virtually and wi ll not know until later today for certain

            Notwithstanding we did receive a rejection from counel for the trustee, specific enough to
     warrant a response. We are prepared to counter th;:: objections if given the opportunity by the Court.
                                                     Denied as untimely.



    ~'B~
~B.Davis
                                                     So   Ordered.

                                                   pt; .ef ~
  LBD/le
  cc: David Blansky, Esq Atty for Trustee via ECF
      Gary Gary R. Gjertsen, Esq. Atty for Debtor via Pacer and First class mail
